Mr. Justice Lawrence delivered the opinion of the court: On the 25th of August, 1849, one William S. Joscelyn, as the assignee of Martin Wiggins, located a military bounty land warrant at the Dixon Land Office, on a quarter of land situate in La Salle county. On the 15th of May, 1851, the Commissioner of Pensions cancelled said warrant as fraudulent, and on the 5th of November, 1851, the Commissioner of the General Land Office cancelled the entry, and the certificate was returned to the land office at Dixon. Ón the 28th of May, 1853, the order cancelling the warrant was itself rescinded by the Commissioner of Pensions, and the warrant restored as valid, but the order cancelling the entry was not rescinded. On the 2d of June, 1853, the warrant and the order restoring it were sent to the Land Office at Dixon. On the 23d of January, 1854, Cyrus Aldrich, one of the appellants, entered the land and received a patent for it April 26th, 1856, and on the 9th of April, 1858,'conveyed it to Harvey Morgan, his co-appellant. Aldrich was Receiver of the Land Office at Dixon from the Spring of 1849 to the Spring of 1853. Joscelyn died in October, 1851,- and the appellees, Stephen H. Aldrich and Irwin Palmer, claim land under conveyance from his heirs. The land since 1854 has heen occupied under the Joscelyn title, the first improvement having been made at that time. It was in cultivation when Cyrus Aldrich conveyed to Morgan. The appellees, Stephen H.. Aldrich and Irwin Palmer, being thus in possession and claiming title under the Joscelyn entry, but the legal title being in Morgan through the patent to Cyrus Aldrich, filed their bill against the latter for a conveyance. The Circuit Court decreed in their favor, and the defendants have brought the record, to this coui’t. When a person enters land at a Government Land Office and pays for it, either by a land warrant or in money, he acquires precisely the same equitable rights that he would in a similar transaction with a private individual. The Government in making the sale is acting as a land proprietor, rather than in a strictly governmental capacity. It has no more right, at its own mere discretion, and without just cause, to cancel its contract than an individual would have to do the same thing. It is true, if the Government chooses to do this, and withholds the patent, the purchaser has no remedy, as the courts have no power to compel the patent to be issued. If, however, the Government issues the patent to another person, who takes it with notice of the rights of the first purchaser, then the matter falls -under the jurisdiction of a Court of Chancery, and it. will compel a conveyance of the legal title to the rightful owner. There is this difference, it is true, as a matter of proof,'between transactions of this sort occurring between an individual and the Government, and similar transactions between individuals. If the Government officers cancel the entry, as was done in the case at bar, the courts, in the absence of any other evidence, will presume in favor of the official action of the Government officers, that such cancellation was made upon just and valid grounds. If, however, it affirmatively appears that such cancellation was illegally and wrongfully made, the courts will disregard it. We have been referred to no act of Congress, and we are not aware of any, which gives the Commissioner of Pensions a discretionary power to cancel land warrants, or the Commissioner of the General Land Office any such power to cancel certificates of entry. When the last named officer withholds a patent, and orders an entry to be cancelled, because a fraud has been practiced upon the Government, he does this on the same grounds upon which an individual vendor of land would withhold his deed if purchase had been accomplished by fraud. The Commissioner, in such cases, is not exercising that species of judicial power, under the authority of law, which would make, his acts conclusive in all collateral proceedings, as in the case of contests about preemption rights. He is simply seeking, as an officer of the Government, to protect it from frauds, when, acting perhaps ex parte and without notice, he orders an entry to be cancelled. If his assumption of the existence of fraud is well founded, his action is very proper. It will be sustained, when questioned in the courts, as the action of an individual would be, who has repudiated a contract on the ground of fraud, if fraud can be shown to exist. But it can not be said that he is exercising judicial power, and we go quite far enough in giving to his official acts of this character the benefit of a prima facie presumption. We do even this from the mere necessity of the case, because these questions never come before the court in contests between the Government and an individual, but only in cases where the legal title has passed out of the Government, and the person claiming under it would often find great difficulty in showing the ground of the Government action. He is therefore entitled to the benefit of the presumption. In support of these principles we refer to McDonell v. Morgan, 28 Ills., 529, and Forbes v. Hall, 34 Ill., 159. Tried by these principles, this case is of easy determination. The fact that the Commissioner of Pensions rescinded his first order cancelling the warrant is sufficient evidence that that order was illegally made. That cancellation having been illegal, and the cancellation of the entry equally so, being founded upon that of the warrant, it is plain that Joscelyn lost no rights under his entry in consequence of such illegal acts of the Commissioner of Pensions, and the Commissioner of the General Land Office. Neither did Cyrus Aldrich or Morgan acquire any rights, as against the equitable estate of Joscelyn’s heirs and their grantees. Aid-rich was Receiver in the Dixon Land Office at the date of Joscelyn’s entry, and for years thereafter, when the entry was the subject of correspondence, and must have known that such entry was made. It avails nothing to • say that he also knew of its cancellation, and did not know that- the cancellation of the warrant had been rescinded, because, being once advised that the entry had been made, if afterwards he thought proper to procure the patent by a new entry, acting in the belief that the cancellation had been properly ordered, he nevertheless acted in this at his peril. He must be taken to have known the law. He knew, then, that if the order of cancellation was illegally made, and Joscelyn could show that fact, the latter would lose no rights in consequence of it. He knew that whatever claim he might acquire by his entry, would depend, as a matter of fact and law, upon whether the cancellation was legal or illegal. He simply speculated upon his faith in the legality of the Oommissioner’s acts. They prove to have been illegal, and therefore his naked legal title was held by him subject to the superior equity of the Joscelyn entry. Neither is Morgan in any better position. When he bought of Aldrich there was open and visible possession of the land under the Joscelyn title. He bought, therefore, with notice of that claim. The decree was right and is affirmed. Decree affirmed.